Motion by appellant for a stay, pending appeal, granted on condition that appellant perfect the appeal and be ready to argue or submit it at the May Term, beginning April 23, 1962; appeal ordered on the calendar for said term. Motion by appellant to abridge the record on appeal, denied. Motion by appellant to dispense with printing her brief, granted. The appeal will be heard on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of her typewritten brief and to serve one copy upon respondent on or before April 9, 1962. Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.